DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 25, 39, 42, 48, and 50 are objected to because of the following informalities:  
Claim 6, line 3, it is suggested to replace “a maximum transmit power” with “the maximum transmit power”.
Claim 25, line 3, it is suggested to replace “a maximum transmit power” with “the maximum transmit power”.
Claim 39, line 2, it is suggested to replace “a first set” and “a second set” with “the first set” and “the second set”.
	Claim 42, line 1, it is suggested to replace “lesser” with “less”.
Claim 48, lines 2-3, it is suggested to replace “a first set” and “a second set” with “the first set” and “the second set”.
Claim 50, line 4, it is suggested to replace “lesser” with “less”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 15-16, 18, 20-29, 33-34, 36, 38, 47, 52-54, 56-58, and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (2022/0377720).
Regarding claims 1 and 20,  a discloses an apparatus and a method of wireless communication at a user equipment (UE), the method comprising: transmitting, to a base station (BS) over an uplink channel, an uplink message indicating an uplink resource bandwidth capability of a physical uplink control channel (PUCCH) of the UE based at least in part on a power spectral density (PSD) limitation and a maximum transmission power of the UE (see PUCCH in paragraphs 0096-0097; a power spectral density (PSD) in paragraphs 0142; the maximum transmission power in paragraphs 0139, 0166-0167; and The capability of a sidelink UE may be reported to the base station if the sidelink UE is present in the coverage area of the base station (in-coverage) in paragraphs 0183); and receiving, from the BS over a downlink channel, a downlink message indicating an uplink resource allocation of the PUCCH that corresponds to the uplink resource bandwidth capability (see resource allocation in paragraphs 0103, 0149, 0183).
Regarding claims 2 and 21, Park discloses wherein the uplink resource bandwidth capability indicates whether the UE operates the PUCCH with a first uplink resource bandwidth or a second uplink resource bandwidth different than the first uplink resource bandwidth (see the base station or the V2X TX UE may configure or indicate a set of the sizes of frequency resources that the V2X RX UE is capable of using, and the V2X RX UE may select and use one from the corresponding set in paragraph 0129).
Regarding claims 3 and 22, Park disclosers wherein the uplink message includes a media access control (MAC) protocol data unit (PDU), wherein the MAC PDU includes a MAC subheader comprising a logical channel identifier (LCID) field (see transmitted in a MAC layer in paragraphs 0147. Note that a MAC packet includes a MAC header).
Regarding claims 4 and 23, Park discloses wherein the uplink message comprises a flag indicating the uplink resource bandwidth capability based on a selection between the first uplink resource bandwidth and the second uplink resource bandwidth, wherein the flag is included in at least a portion of the LCID field (see the resource pool information may include information associated with a DMRS pattern which may be used in the corresponding resource pool. In this instance, two or more DMRS patterns may be configured for a single resource pool, and a sidelink TX UE may select and use one of the configured DMRS patterns based on the speed of the UE itself in paragraphs 0084, 0129, 0183; a carrier indicator field (CIF) in paragraph 0094).
Regarding claims 5 and 24, Park discloses wherein the MAC PDU includes a MAC control element (MAC CE), wherein the uplink resource bandwidth capability is included in at least a portion of the MAC CE (see a MAC CE in paragraph 0147).
Regarding claims 6 and 25, Park discloses wherein the uplink resource bandwidth capability indicates a maximum number of resource blocks for the PUCCH based on the PSD limitation and a maximum transmit power of the UE, wherein the uplink resource bandwidth capability is included in a content portion of the MAC PDU (see PUCCH in paragraphs 0096-0097; PSD in paragraphs 0144; the maximum transmission power in paragraphs 0139; UE capability in paragraph 0068; and MAC in paragraph 0147).
Regarding claims 7 and 26, Park discloses wherein the uplink message indicates the uplink resource bandwidth capability with a different demodulation reference signal (DMRS) scrambling sequence for each of the first uplink resource bandwidth and the second uplink resource bandwidth (see two or more DMRS patterns may be configured in paragraphs 0084; a scrambling code in paragraphs 0104, 0122).
Regarding claims 8 and 27, Park discloses wherein the uplink message indicates the uplink resource bandwidth capability with a different physical uplink shared channel (PUSCH) payload scrambling sequence for each of the first uplink resource bandwidth and the second uplink resource bandwidth (see the sidelink TX UE may transmit the sidelink HARQ feedback received from the sidelink RX UE to the base station via a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) in paragraph 0096).
Regarding claims 9 and 28, Park discloses transmitting, to the BS over a random-access channel, a random-access preamble; and receiving, from the BS over the downlink channel, a random-access response based on the random-access preamble (see UE may perform a random-access procedure for setting up an uplink connection to the base station in paragraph 0099. Note that the random-access procedure includes a preamble).
Regarding claims 10 and 29, Park discloses receiving, from the BS over the downlink channel, a radio resource control (RRC) message comprising a downlink configuration that indicates a selected set of uplink resources for the uplink resource allocation of the PUCCH (see the use of RRC in paragraphs 0096, 0105).
Regarding claims 15 and 33, Park discloses receiving, from the BS over the downlink channel, a radio resource control (RRC) message comprising a downlink configuration that indicates a specified number of resource blocks allocated for the PUCCH (see RRC and resource blocks in paragraphs 0056, 0072, 0075).
Regarding claims 16 and 34, Park discloses wherein the uplink resource allocation in the downlink message comprises a PUCCH resource indicator (PM) that indicates a selection between a first set of uplink resources and a second set of uplink resources different than the first set of uplink resources (see resource may include a resource identified using a code such as a scrambling code, an orthogonal cover code, or the like, and a resource identified using different sequences or a cyclic shift applied to a sequence, in addition to a resource identified in the time and/or frequency domain in paragraph 0095).
Regarding claims 18 and 36, Park discloses receiving, from the BS, a downlink configuration indicating the first set of uplink resources and the second set of uplink resources (see the base station may configure different resource pools in paragraph 0072).
Regarding claims 38 and 47, claim 38 and 47 claimed features that described in claims 1, 15, and 16. Claims 38 and 47 are therefore, subject to the same rejection.
	Regarding claims 52-54, 56-58, and 60, claims 52-54 and 56-58, and 60 claimed a method and a base station in communication with a user equipment described in claims 1, 10, 16, and 20. Claims 52-54, 56-58, and 60 are, therefore, subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 31, 46, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park (Hanjun) et al (2019/0230685).
Regarding claims 12, 31, 46, and 59, Park does not explicitly disclose the random access procedure is a 4-step random access procedure. However, 4-step random access procedure is well known in the art. Park (Hanjun) discloses the use of 4-step random access procedure (see a random-access channel (RACH) procedure may mean a procedure consisting of the following four steps in paragraph 0252). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 13-14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Haghighat et al (2022/0190906).
Regarding claims 13-14 and 32, Park discloses all the claimed subject matter as described in paragraphs except for explicitly discloses messages A and message B. However, Haghighat discloses a random-access procedure that includes message A and B (see Msg A and Msg B in figure 4). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 17 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of You (2021/0136814). 
Regarding claims 17 and 35, Park doesn't specifically disclose the use of resource table. However, You discloses this feature (see the resource table in paragraph 0062). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.


Allowable Subject Matter
Claims 11, 19, 30, 37, 39-45, 48-51, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472